Per Curiam.

This is an action in habeas corpus originating in this court.
The cause is before the court on respondent’s motion to dismiss on the ground that the case is moot.
Petitioner, a witness before the grand jury, refused to answer questions propounded to him. Ho was found to bo in contempt of court and was committed to the county *24jail on March 31, 1970. On April 5, the grand jury investigation was concluded. On April 6, upon application by his attorney, petitioner was released on the ground that there was no longer a grand jury to hear him testify.
Petitioner is no longer in custody. Therefore, the case is moot.
The motion to dismiss is sustained and the petition is dismissed.

Petition dismissed.

O’Neill, C. J., Leach, Schneider, Herbert, Duncan and Corrigan, JJ., concur.
Stern, J., not participating.
Leach, J., of the Tenth Appellate District, sitting, for Matthias, J.